DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) as follows: the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/913,431, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the specification of the abovementioned provisional application only provides support for a machine learning model for assessing “a clinical parameter” but does not explicitly disclose assessing microcirculatory resistance. In addition, the filed appendix related to the “Angiography-derived index of microcirculatory resistance (IMRangio) as a novel, wire-free index to assess the status of coronary microvasculature in patients with ST-elevation myocardial infarction undergoing primary percutaneous coronary intervention” fails to teach of a predictive or machine learning model. Furthermore, the appendix fails to disclose or teach of vasodilation prior to image acquisition. Thus, there is no connective link between specification and appendix to support the limitation “assigning a clinical parameter representing microvascular dysfunction to the patient via a predictive model according to at least the imaging-derived index of microcirculatory resistance” or “a predictive model that assigns a clinical parameter to the patient according to the set of features” including “angiography-derived index of microcirculatory resistance from the series of images” of the instant application and does not receive the benefit of the earlier filing date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 3, and 6 are is objected to because of following minor informality: lack of antecedent basis. 
With regards to Claim 2, the claim recites “the imaging derived distal pressure” which should be corrected to “the distal pressure determined from the series of images”;
with regards to Claim 3, the claim recites “the transit time of the contrast” which should be corrected to “the transit time of the marker”; and
with regards to Claim 6, the claim recites “determining a second imaging-derived index of microcirculatory resistance from the second series of images”; however, “the second series of images” does not have proper antecedent basis. For the purposes of examination, the limitation “acquiring a series of images of at least one vascular structure the region of interest” will be interpreted as “acquiring a second series of images of at least one vascular structure the region of interest.”
Appropriate correction is required.

Claims 9 and 13 are objected to because of the following informality: typographical errors.
With regards to Claim 9,  “wherein , wherein” should recite “wherein”; and “oedema” should recite “edema”; and
with regards to Claim 13, “the angiography-derived index of microcirculatory resistance is a first angiography-derived index of microcirculatory resistance” should recite “the [[angiography]] image-derived index of microcirculatory resistance is a first angiography-derived index of microcirculatory resistance.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are steps 408-412 laid out in ¶ [0040] of the instant application. In particular, at step 412 the clinical parameter, i.e. “a likelihood that the patient will experience an adverse cardiac condition after the primary percutaneous coronary intervention,” is based on both the first angiography-derived index of microcirculatory resistance and the second angiography-derived index and thus step 408 and 410 are essential to assigning a clinical parameter “represent[ing] a likelihood that the patient will experience an adverse cardiac condition after the primary percutaneous coronary intervention.” However, Claim 8 only recites a single “imaging-derived index of microcirculatory resistance” which is inherited based on dependency to Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-11, 14-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US PGPUB 20190000554 A1) .
With regards to Claim 1, Taylor discloses a method for assessing microvascular dysfunction of a patient (determining microcirculatory function, see ¶ [0227], [0238], [0265], and determining microvascular dysfunction based on changes in boundary conditions, see ¶ [0337]), the method comprising: 
acquiring a series of images of a region of interest within the body of the patient (generating a 3D model of a patient’s vasculature from coronary computed tomographic angiography (CCTA) data; see FIG. 3 & ¶ [0121]-[0123]); 
determining an imaging-derived index of microcirculatory resistance from the series of images (a lumped-parameter coronary model 350 includes Ra-micro a microvasculature resistance value; see FIG. 16 & ¶ [0176], [0178]); and 
assigning  a clinical parameter representing microvascular dysfunction to the patient via a predictive model according to at least the imaging-derived index of microcirculatory resistance (the system and method provides a non-invasive means to diagnose the functional significance of coronary artery disease 500, i.e. clinical parameter, see ¶ [0116]; e.g. a microvascular dysfunction, see ¶ [0337]; values are modeled/simulated 400 based on the simulated flow model and the corresponding lumped parameter model for each segment, i.e. a predictive model, see ¶ [0114], [0117]).

With regards to Claim 2, wherein determining the imaging-derived index of microcirculatory resistance from the series of images comprises:
determining a distal pressure at a distal location within a target vessel within the region of interest from the series of images (generating a blood pressure model 50 based on computation analysis 400 on the model 320 derived from the CCTA data, see ¶ [0192], and generating a simulated blood pressure model 50 based on said computational analysis 400, see ¶ [0199]);
determining, from the series of images, a transit time of a marker to travel between first and second reference points (simulated blood flow or velocity model 52, i.e. velocity is measured as meters per second which can be interpreted as transit time, visually indicates between each node 382 of the of mesh 380 of the model 320, i.e. the visual indication of flow/velocity indicates a marker; see ¶ [0202]); and
calculating a product of the transit time and the imaging derived distal pressure (individual resistances of segments 332 of the model 320 can be calculated based on estimated flow, i.e. based the flow/velocity model 52 which is interpreted as transit time as explained above,  and pressure across the corresponding segment; see ¶ [0169]).

With regards to Claim 8, wherein the region of interest is within a chest of the patient (CCTA images acquired of heart and coronary arteries; see ¶ [0005]) and acquiring the series of images comprises acquiring the series of images before a primary percutaneous coronary intervention (said limitation of acquiring the series of images before a primary percutaneous coronary intervention is intended use and the Taylor system and method is capable of performing this function; however, Taylor teaches of predicting changes after in intervention based on the model 320, i.e. the model 320 is generated based on images before said intervention; see ¶ [0232]) and the clinical parameter represents a likelihood that the patient will experience an adverse cardiac condition after the primary percutaneous coronary intervention (using computational analysis to predict change such as changes in fractional flow, i.e. adverse cardiac condition, based on a treatment, i.e. after an intervention; see ¶ [0232-[0233]).

With regards to Claim 9, wherein the region of interest is within a chest of the patient and the clinical parameter is one of left ventricle end-diastolic volume, left ventricle end-systolic volume, left ventricle ejection fraction, microvascular obstruction (selecting a segment with an occlusion, see ¶ [0241]; it should be appreciated that the occluded segment may include “distal ends of the coronary arteries or branches” as modeled by the simulation, see ¶ [0201]), and a left-ventricle edema percentage after a predetermined period of time.

With regards to Claims 10 & 11, further comprising providing a therapeutic intervention to the patient according to a value of the clinical parameter and wherein the therapeutic intervention is one of implanting a device in the patient and providing a medication to the patient (“the combined model may also be used to predict a potential benefit of percutaneous coronary interventions on coronary artery blood flow in order to select the optimal interventional strategy or consequences of medications,” see ¶ [0227], and, furthermore, simulating an intervention by modeling resistance of the segment where the stent is to be inserted, see ¶ [0258], i.e. the Taylor system is capable of modelling resistance in a segment such as peripheral microvasculature to simulate an intervention and the outcome of said intervention amounts to providing a therapeutic intervention).

With regards to Claim 14, a system (method and system determines various information relating to blood flow in a specific patient using information retrieved from the patient noninvasively, see ¶ [0104]) comprising: 
a processor (computer 40 includes a processor, see ¶ [0109]); and 
a non-transitory memory storing computer executable instructions for assessing coronary microvascular dysfunction of a patient (non-transitory computer-readable storage devices that store instructions that, when executed by a processor, computer system, etc., may perform any of the actions described herein for providing various information relating to blood flow in the patient; see ¶ [109]), the executable instructions comprising: 
a device interface that receives a series of images of at least a portion of a chest of the patient (patient-specific anatomical data obtained as described above may be transferred over a secure communication line, see ¶ [0126], to computer 40 to perform computation analysis, see ¶  [0114]); 
a feature extractor that determines a set of features associated with the patient, the set of features including at least an angiography-derived index of microcirculatory resistance from the series of images (a lumped-parameter coronary model 350 includes Ra-micro a microvasculature resistance value; see FIG. 16 & ¶ [0176], [0178]); and 
a predictive model that assigns a clinical parameter to the patient according to the set of features (the system and method provides a non-invasive means to diagnose the functional significance of coronary artery disease 500, see ¶ [0116]; e.g. a microvascular dysfunction, see ¶ [0337]; values are modeled/simulated 400 based on the simulated flow model and the corresponding lumped parameter model for each segment, i.e. a predictive model, see ¶ [0114], [0117]).

With regards to Claim 15, further comprising an X-ray imaging system that provides the series of images to the device interface as a sequence of X-ray images (patient-specific anatomical data includes CCTA imaging method, see ¶ [0123]).

With regards to Claim 19, wherein the clinical parameter is a continuous parameter representing a likelihood of coronary microvascular dysfunction (calculating myocardial volume risk index (MVRI), see ¶ [0318,], myocardial perfusion risk index (MPRI), see ¶ [0322], or cerebral volume risk index (CVRI), see ¶ [0388], e.g. clinical parameters, which are all calculating as a percentage, i.e. continuous parameter representing a likelihood of coronary microvascular dysfunction).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to claims 1-2, 8-11, 14-15, and 19 above. 
With regards to Claim 4, it appears that Taylor may be silent to further comprising acquiring the series of images when no vasodilator has been provided to the patient. However, Taylor teaches of simulating vasodilation by changing the boundary conditions determined in step 310. The coronary microcirculatory function as part of the lumped model, i.e. index of microcirculatory resistance, may depend on the altered boundary conditions. This would indicate that the patient specific anatomical data, i.e. CCTA data, was acquired without administration of a vasodilator because, otherwise, there would be no reason to simulate hyperemia induced by a vasodilator. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taylor to provide acquiring a series of images when no vasodilator has been provided as it is inferred by the disclosure of simulating a hyperemic state, see MPEP § 2144.01.

With regards to Claim 5, Taylor teaches wherein the clinical parameter is a categorical parameter that can assume any of a first value representing a presence of microvascular dysfunction, a second value representing an absence of microvascular dysfunction, and a third value representing an indeterminate result (an upper, middle, and lower limit of the calculated fractional flow rate (cFFR is determined throughout the model 54, including “[T]he distal ends of the coronary arteries,” i.e. microvasculature; see ¶ [0205]; in particular, Taylor teaches that a value lower than the lower limit may indicate a lesion or other feature that may require intervention, i.e. the recognition/evaluation of the cFFR which is based on the derived resistances when it is below said lower limit indicates a presence of a microvasculature dysfunction; it follows that one of ordinary skill in the art before the effective filing date of the claimed invention would understand by inference that the upper limit would indicate the absence of microvasculature dysfunction, see MPEP § 2144.01; in addition, Taylor teaches of verification step 404 & independent verification step 408 which requires repeating the method in the event insufficient information is available or an error is determined which is interpreted as an indeterminate result, i.e. if the cFFR result indicates an error in the method design the method is repeated; see ¶ [0196], [0214]).
	
With regards to Claim 6, Taylor teaches wherein the series of images is a first series of images (generating a 3D model of a patient’s vasculature from coronary computed tomographic angiography (CCTA) data; see FIG. 3 & ¶ [0121]-[0123]), the imaging-derived index of microcirculatory resistance is a first imaging-derived index of microcirculatory resistance (a lumped-parameter coronary model 350 includes Ra-micro a microvasculature resistance value; see FIG. 16 & ¶ [0176], [0178]), the predictive model is a first predictive model (values are modeled/simulated based on the simulated flow model and the corresponding lumped parameter model for each segment, i.e. a predictive model; see citation of Claim 1), and the method further comprises performing the following steps when the first clinical parameter has the third value (step 408 indicates an error, i.e. indeterminate result, see ¶ [0214]): 
acquiring a second series of images of at least one vascular structure the region of interest (repeating method step 100; see ¶ [0214]); 
determining a second imaging-derived index of microcirculatory resistance from the second series of images (repeating the simulation step 400; see ¶ [0214]); and assigning a second clinical parameter to the patient via a second predictive model according to at least the second imaging-derived index of microcirculatory resistance (the computation analysis 400, i.e. simulations which are interpreted as predictive models, is rerun based on the new boundary conditions to generated updated cFFR models which require updating the lumped-parameter model, i.e. the updated lumped parameter model is interpreted as the second imaging-derived index; see ¶ [0114]-[0115] & [0214]; thus, the boundary conditions are adjusted to simulate the outcome of a treatment, i.e. a treatment plan is based on a diagnosis and the updating run to establish if the treatment a viable option ergo a second clinical parameter is established after the updated boundary condition), the second clinical parameter being a categorical parameter that can assume a first value representing the presence of microvascular dysfunction and a second value representing the absence of microvascular dysfunction (cFFR is determined throughout the model 54, including “[T]he distal ends of the coronary arteries,” i.e. microvasculature; see ¶ [0205]; in particular, Taylor teaches that a value lower than the lower limit may indicate a lesion or other feature that may require intervention, i.e. the recognition/evaluation of the cFFR which is based on the derived resistances when it is below said lower limit indicates a presence of a microvasculature dysfunction; it follows that one of ordinary skill in the art before the effective filing date of the claimed invention would understand by inference that the upper limit would indicate the absence of microvasculature dysfunction and the middle limit would indicate an indeterminate result, see MPEP § 2144.01).

With regards to Claim 7, Taylor teaches wherein the region of interest is within a chest of the patient and the series of images is acquired (calculating an index for occlusions of distal end of left anterior descending (LAD) artery, see ¶ [0322]). It appears that Taylor may be silent to the series of images is acquired when no vasodilator has been provided to the patient. However, Taylor teaches of simulating vasodilation by changing the boundary conditions determined in step 310. The coronary microcirculatory function as part of the lumped model, i.e. index of microcirculatory resistance, may depend on the altered boundary conditions. This would indicate that the patient specific anatomical data, i.e. CCTA data, was acquired without administration of a vasodilator because, otherwise, there would be no reason to simulate hyperemia induced by a vasodilator. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taylor to provide acquiring a series of images when no vasodilator has been provided as it is inferred by the disclosure of simulating a hyperemic state, see MPEP § 2144.01.

With regards to Claim 12, in a first embodiment Taylor teaches:
diagnosing a patient with a specific condition (the system and method provides a non-invasive means to diagnose the functional significance of coronary artery disease, see ¶ [0116]); and 
simulating a vasodilator to the patient in response to diagnosis of the patient with the specific condition (modifying the model 320 to simulate various treatment options, or changing the boundary conditions of the model 320 to simulation, e.g., vasodilation, see ¶ [0238]), 
While the first embodiment teaches of simulating a vasodilator, the first embodiment does not explicitly teach of providing a vasodilator to the patient or wherein the vasodilator is provided to the patent before acquiring the series of images. However, a second embodiment of Taylor teaches that to calculate FFR under increased flow, i.e. hyperemia, induced by adenosine. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Taylor to incorporate the teachings of the second embodiment of Taylor to provide a vasodilator, e.g. adenosine, to a patient before imaging (see ¶ [0007]). Doing so would amount to applying a known technique, inducing hyperemia, to a known method, calculating IMR or FFR via images, ready for improvement to yield predictable results, e.g. diagnose/treat coronary artery disease.

	With regards to Claim 13, wherein the series of images is a first series of images (generating a 3D model of a patient’s vasculature from coronary computed tomographic angiography (CCTA) data; see FIG. 3 & ¶ [0121]-[0123]), the image-derived index of microcirculatory resistance is a first angiography-derived index of microcirculatory resistance (a lumped-parameter coronary model 350 includes Ra-micro a microvasculature resistance value; see FIG. 16 & ¶ [0176], [0178]), and the method further comprises:
simulating a therapeutic intervention after the first series of images is acquired (modifying the model 320 to simulate various treatment options, or changing the boundary conditions of the model 320 to simulation, e.g., vasodilation, see ¶ [0238]; or model one or more treatments such as placing a stent, see ¶ [0115]);
acquiring a second series of images of at least a portion of the region of interest after the therapeutic intervention (repeating method step 100; see ¶ [0214]; in addition, Taylor teaches of performing computational analysis in an untreated state and comparing to a treated state to prescribe treatments, see ¶ [0182], [0231]); and 
determining a second angiography-derived index of microcirculatory resistance from the second series of images (the computation analysis 400, i.e. simulations which are interpreted as predictive models, is rerun based on the new boundary conditions to generated updated cFFR models which require updating the lumped-parameter model, i.e. the updated lumped parameter model is interpreted as the second imaging-derived index; see ¶ [0114]-[0115] & [0214]; or, performing computational analysis in both the treated and untreated states, see ¶ [0182], [0231];  thus, the boundary conditions are adjusted to simulate the outcome of a treatment, i.e. a treatment plan is based on a diagnosis and the updating run to establish if the treatment a viable option ergo a second clinical parameter is established after the updated boundary condition); 
wherein assigning the clinical parameter to the patient via the predictive model comprises assigning the clinical parameter to the patient via the predictive model according to at least the first angiography-derived index of microcirculatory resistance and the second angiography-derived index of microcirculatory resistance (performing computational analysis in an untreated state and comparing to a treated state to prescribe treatments, see ¶ [0182], [0231]).
While Taylor does not explicitly teach of performing a therapeutic intervention, Taylor does teach of simulating them. The mere act of simulating an intervention indicates that it is a known technique to perform the intervention. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taylor to provide the act of performing an intervention. Doing so amounts to a applying a known technique to a known method (an intervention such as administering a vasodilator or a stent as described above) ready for improvement to yield predictable results (the mere ability to simulate the intervention indicates the results are predictable). In addition, it would also be “obvious to try” since the simulating or performing an intervention amounts to a finite number of identified, predictable solutions, with a reasonable expectation of success (the mere act of simulating the intervention indicates an expectation of success). 

With regards to Claim 20, a method for assessing coronary microvascular dysfunction of a patient, the method comprising: 
acquiring a first series of images of a region of interest within the patient (generating a 3D model of a patient’s vasculature from coronary computed tomographic angiography (CCTA) data; see FIG. 3 & ¶ [0121]-[0123]);
determining a first angiography-derived index of microcirculatory resistance from the series of images (a lumped-parameter coronary model 350 includes Ra-micro a microvasculature resistance value; see FIG. 16 & ¶ [0176], [0178]); 
assigning a first clinical parameter to the patient via a first predictive model according to at least the first angiography-derived index of microcirculatory resistance (the system and method provides a non-invasive means to diagnose the functional significance of coronary artery disease 500, i.e. clinical parameter, see ¶ [0116]; e.g. a microvascular dysfunction, see ¶ [0337]; values are modeled/simulated 400 based on the simulated flow model and the corresponding lumped parameter model for each segment, i.e. a predictive model, see ¶ [0114], [0117], wherein the first clinical parameter is a categorical parameter that can assume a first value representing a presence of microvascular dysfunction, a second value representing an absence of microvascular dysfunction, and a third value representing an indeterminate result (an upper, middle, and lower limit of the calculated fractional flow rate (cFFR is determined throughout the model 54, including “[T]he distal ends of the coronary arteries,” i.e. microvasculature; see ¶ [0205]; in particular, Taylor teaches that a value lower than the lower limit may indicate a lesion or other feature that may require intervention, i.e. the recognition/evaluation of the cFFR which is based on the derived resistances when it is below said lower limit indicates a presence of a microvasculature dysfunction; it follows that one of ordinary skill in the art before the effective filing date of the claimed invention would understand by inference that the upper limit would indicate the absence of microvasculature dysfunction, see MPEP § 2144.01; in addition, Taylor teaches of verification step 404 & independent verification step 408 which requires repeating the method in the event insufficient information is available or an error is determined which is interpreted as an indeterminate result, i.e. if the cFFR result indicates an error in the method design the method is repeated; see ¶ [0196], [0214]); and 
performing the following steps if the first clinical parameter assumes the third value: 
simulating a vasodilator to the patient; 
acquiring a second series of images of the region of interest (repeating method step 100; see ¶ [0214]; in addition, Taylor teaches of performing computational analysis in an untreated state and comparing to a treated state to prescribe treatments, see ¶ [0182], [0231]); 
determining a second angiography-derived index of microcirculatory resistance from the second series of images (the computation analysis 400, i.e. simulations which are interpreted as predictive models, is rerun based on the new boundary conditions to generated updated cFFR models which require updating the lumped-parameter model, i.e. the updated lumped parameter model is interpreted as the second imaging-derived index; see ¶ [0114]-[0115] & [0214]; or, performing computational analysis in both the treated and untreated states, see ¶ [0182], [0231];  thus, the boundary conditions are adjusted to simulate the outcome of a treatment, i.e. a treatment plan is based on a diagnosis and the updating run to establish if the treatment a viable option ergo a second clinical parameter is established after the updated boundary condition); and 
assigning a second clinical parameter to the patient via a second predictive model according to at least the second angiography-derived index of microcirculatory resistance, wherein the second clinical parameter is a categorical parameter that can assume a first value representing the presence of microvascular dysfunction and a second value representing the absence of microvascular dysfunction (performing computational analysis in an untreated state and comparing to a treated state to prescribe treatments, see ¶ [0182], [0231]).
While Taylor does not explicitly teach of providing a vasodilator, Taylor does teach of simulating administering a vasodilator. The mere act of simulating an intervention indicates that it is a known technique to perform the intervention. Furthermore, IMR is characteristically calculated under hyperemic conditions typically brought on by administration of a vasodilator such as adenosine or the like. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taylor to provide a vasodilator. Doing so amounts to a applying a known technique to a known method (an intervention such as administering a vasodilator or a stent as described above) ready for improvement to yield predictable results (the mere ability to simulate the intervention indicates the results are predictable). In addition, it would also be “obvious to try” since the simulating or performing an intervention amounts to a finite number of identified, predictable solutions, with a reasonable expectation of success (the mere act of simulating the intervention indicates an expectation of success). 

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in further view of Yu et al. (US PGPUB 20190110776; hereinafter “Yu”) .
With regards to Claim 3, while Taylor teaches of administering a contrast agent for the purpose of identifying structures of the anatomy (see ¶ [0005], [0124]), it appears that Taylor is silent to injecting contrast dye into the patient via a guiding catheter to provide the marker, wherein determining the transit time of the contrast comprises calculating a ratio of a number of images in the series of images needed for the contrast dye to travel from the guiding catheter to a distal reference to a frame rate associated with the series of images.
However, Yu teaches of methods to compute coronary physiology indexes using a high precision registration model based on angiographic imaging from which the coronary flow, fractional flow reserve (FFR) and index of microcirculation resistance (IMR) can be computed (see Yu Abstract). In particular, Yu teaches injecting contrast dye into the patient via a guiding catheter to provide the marker, wherein determining the transit time of the contrast comprises calculating a ratio of a number of images in the series of images needed for the contrast dye to travel from the guiding catheter to a distal reference to a frame rate associated with the series of images (measure the transit time of the contrast traveling through the vessel segment; see Yu FIG. 2 & ¶ [0013], [0036]; note the guiding catheter in FIG. 2).
Taylor and Yu are both considered to be analogous to the claimed invention because they are in the same field of angiography based FFR/IMR calculation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taylor to incorporate the teachings of Yu to provide a transit time of contrast dye. Doing so would aid in reducing expense, lower risk due to multiple invasive measurements, and reduce catheterization time (see Yu ¶ [0009]).

With regards to Claim 18, while Taylor teaches wherein the feature extractor is configured to determine an angiography-derived fractional flow reserve from the series of images (cFFR model 54; see Taylor ¶ [0107]), measure a representative aortic pressure for the patient for a period of time over which the series of images was acquired (“calculated FFR (cFFR) model that indicates the change in the ratio of coronary pressure to aortic pressure in the model 320, depending on the physiological condition of the patient (at rest, under maximum hyperemia, or under maximum exercise),” see Taylor ¶ [0161]), (the Taylor cFFR model 54 is based on the aortic pressure as described above), it appears that Taylor may be silent to determine, from the series of images, a transit time of contrast dye to travel from a guiding catheter to a distal reference and calculate a product of the transit time, the representative aortic pressure, and the angiography-derived fractional flow reserve. 
However, Yu teaches of methods to compute coronary physiology indexes using a high precision registration model based on angiographic imaging from which the coronary flow, fractional flow reserve (FFR) and index of microcirculation resistance (IMR) can be computed (see Yu Abstract). In particular, Yu teaches to determine, from the series of images, a transit time of contrast dye to travel from a guiding catheter (note the guiding catheter in Yu FIG. 2) to a distal reference (calculate transit time ΔT inside a selected segment calculate flow Q based thereupon; see Yu ¶ [0036]); and calculate a product of the transit time, the representative aortic pressure, and the angiography-derived fractional flow reserve (calculate FFR based on pressure drop ΔP, i.e. aortic pressure, and flow Q, then calculate IMR based on FFR, i.e. the product; see Yu ¶ [0037]).
Taylor and Yu are both considered to be analogous to the claimed invention because they are in the same field of angiography based FFR/IMR calculation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taylor to incorporate the teachings of Yu to provide a transit time of contrast dye and a product (e.g. IMR) of the trans time, FFR, and aortic pressure. Doing so would aid in reducing expense, lower risk due to multiple invasive measurements, and reduce catheterization time (see Yu ¶ [0009]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in further view of Sharma et al. (US PGPUB 20180253531; hereinafter “Sharma”) .
With regards to Claim 16, while Taylor teaches of further comprising a network interface, the device interface retrieving patient data (other patient-specific anatomical data such as blood pressure, baseline heart rate, height, weight, hematocrit, stroke volume, etc. may be retrieved over a network; see ¶ [00125]-[0126]), it appears that Taylor may be silent to retrieving patient data from an electronic health records database. However, Sharm teaches of a CT-based clinical decision support system provides coronary decision support that include a machine learnt predictor predicts the clinical decision for the patient based on input from various sources (see Sharma Abstract) such as CCTA (see Sharma ¶ [0020]). Decisions can be extracted based on functional evaluation of coronary arteries based on, e.g., IMR (see Sharma ¶ [0057]). In particular, Sharma teaches of retrieving patient data from an electronic health records database (Patient data is acquired from a computerized medical record database, see Sharma ¶ [0031]).
Taylor and Sharma are both considered to be analogous to the claimed invention because they are in the same field of CCTA based treatment recommendation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taylor to incorporate the teachings of Sharm to provide retrieving patient data from an electronic health records database. Doing so would aid in “better select[ing] patients who need to be referred to the catheterization laboratory,” (see Sharma ¶ [0005]).
	
With regards to Claim 17, while Taylor teaches of simulating diabetes (see ¶ [0180], [0341]) or simulating hypertension (see Taylor ¶ [0337]), it appears that Taylor may be silent to wherein the patient data includes a categorical parameter representing at least one of the patient's status as a smoker, a diagnosis of diabetes, a diagnosis of hypertension, and a diagnosis of elevated cholesterol. Sharma teaches of wherein the patient data includes a categorical parameter representing at least one of the patient's status as a smoker, a diagnosis of diabetes, a diagnosis of hypertension, and a diagnosis of elevated cholesterol (patient data includes “demographic information (e.g., age, ethnicity, gender, weight, height, race, body max index (BMI), diabetes, hypertension, hypercholesterolemia, smoking history, family history of CAD, prior myocardial infarction (MI), prior PCI, prior CABG, and/or angina type (e.g., stable/worsening/silent ischemia/other angina category, according to CCS, AHA/ACC)),” see Sharma ¶ [0036]).
Taylor and Sharma are both considered to be analogous to the claimed invention because they are in the same field of CCTA based treatment recommendation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taylor to incorporate the teachings of Sharm to provide  patient data that includes a categorical parameter representing at least one of the patient's status as a smoker, a diagnosis of diabetes, a diagnosis of hypertension, and a diagnosis of elevated cholesterol. Doing so would aid in “better select[ing] patients who need to be referred to the catheterization laboratory,” (see Sharma ¶ [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.J./Examiner, Art Unit 3793 
          

/YI-SHAN YANG/Acting SPE, Art Unit 3793